DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Haddick et al. (US Publication Number 2012/0249797 A1) teaches an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content. The optical assembly includes absorptive polarizers or anti-reflective coatings to reduce stray light.
However, the closest prior art of record does not teach, “a beam projector controllable to project one or more physical layer markings onto a target region of the target object; a headset separate from the stationary imager and from the beam projector, the headset comprising an augmented reality display being sufficiently transparent to enable a local user who is wearing the headset to directly view the target object through the augmented reality display and configured to display an annotation that is superimposed on the directly viewed target object so as to be visible to the local user, determine an orientation of the augmented reality display based on locations of images of said one or more physical layer markings in the scene images, based on the location, in an image acquired by the stationary imager, of an image of a mark that is formed by the headset beam relative to said one or more physical layer markings; and calculate a display location for displaying the annotation on the augmented reality display such that the annotation is perceivable by the local user as displayed at the selected position relative to the target region” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 15.
Dependent claims 2-14 are allowable as they depend from an allowable base independent claim 1.
Dependent claim 16-20 are allowable as they depend from an allowable base independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674